DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12 August 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks a signature.  37 CFR 1.4 states “S-signature must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation”.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any resubmission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-9, 11, 12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolleschensky et al. (US 2003/0132394) in view of Crandall (US 2007/0147673).
In regard to claim 1, Wolleschensky et al. disclose a fluorescence observation apparatus, comprising:
(a) a stage that is capable of supporting a fluorescently stained pathological specimen (e.g., see “SPECIMEN” supported by the “MICROSCOPE” between the “OBJECTIVE” and “CONDENSOR” in Fig. 2 and “… invention is directed to a method and an arrangement in microscopy, particularly fluorescence laser scanning microscopy, for examination of predominantly biological specimens, preparations and associated components … determined dyes are used for specific labeling of cell parts …” in paragraphs 3 and 5);
(b) an excitation section that irradiates the pathological specimen on the stage with a plurality of line illuminations of different wavelengths, the plurality of line illuminations being a plurality of line illuminations situated on different axes and parallel to a certain-axis direction (e.g., “… plurality of parallel excitation lines of different wavelength are generated (see FIG. 17) …” in paragraph 128); and
(c) a spectroscopic imaging section that includes at least one imaging device capable of separately receiving pieces of fluorescence respectively excited with the plurality of line illuminations (e.g., “… fluorescence signals which have been generated by the different excitation lines arrive on different positions L1-L3 in z-direction of a matrix detector with slit diaphragms arranged in front of the latter in x-direction, wherein the axis at right angles to the illumination line corresponds to the corresponding wavelength of the fluorescence. The axis along the illumination line on the matrix detector corresponds to the spatial coordinate … another dispersive clement can be used for additional spectral splitting of the fluorescence signals at right angles to the illumination line. The detection scheme for the multispectral line scanner shown in FIG. 12 can be used for this purpose …” in paragraphs 128 and 132), wherein the at least e.g., “… FIG. 12 shows the combination of a multispectral line scanner (spectral splitting is carried out in the y-plane, that is, into the drawing plane) with structured illumination via the structure ST … different spectral components are detected in parallel by means of CCD arrays …” in paragraph 121).
The apparatus of Wolleschensky et al. lacks an explicit description that the “CCD arrays” includes first and second imaging devices.  However, sensor arrays for microscopy are well known in the art (e.g., see “… sensor arrays can be linear or two dimensional and receive image data along a single optical axis. Simultaneous sensor acquisition and parallel data processing reduce the image acquisition time by a factor of n, where n represents the number of sensors employed …” in paragraph 10 of Crandall).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional sensor arrays (e.g., “Simultaneous sensor acquisition and parallel data processing reduce the image acquisition time by a factor of n, where n represents the number of sensors employed”) for the sensor arrays of Wolleschensky et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional sensor arrays (e.g., including first and second imaging devices, in order to “reduce the image acquisition time”) as the sensor arrays of Wolleschensky et al.
2 which is dependent on claim 1, Wolleschensky et al. also disclose that the excitation section is configured to irradiate, onto the pathological specimen and as the plurality of line illuminations, a plurality of line illuminations each having different wavelengths in combination (e.g., “… plurality of parallel excitation lines of different wavelength are generated (see FIG. 17) …” in paragraph 128).
	In regard to claim 3 which is dependent on claim 1, Wolleschensky et al. also disclose that the spectroscopic imaging section further includes a wavelength dispersion element that separates each of the pieces of fluorescence respectively excited with the plurality of line illuminations (e.g., “… fluorescence signals which have been generated by the different excitation lines arrive on different positions L1-L3 in z-direction of a matrix detector with slit diaphragms arranged in front of the latter in x-direction, wherein the axis at right angles to the illumination line corresponds to the corresponding wavelength of the fluorescence. The axis along the illumination line on the matrix detector corresponds to the spatial coordinate … another dispersive clement can be used for additional spectral splitting of the fluorescence signals at right angles to the illumination line. The detection scheme for the multispectral line scanner shown in FIG. 12 can be used for this purpose …” in paragraphs 129 and 132).
	In regard to claim 4 which is dependent on claim 1, Wolleschensky et al. also disclose that the spectroscopic imaging section further includes an observation slit including a plurality of slit portions, each of the pieces of fluorescence respectively excited with the plurality of line illuminations being allowed to pass through a corresponding one of the plurality of slit portions (e.g., “… fluorescence signals which have been generated by the different excitation lines arrive on different positions L1-L3 in z-direction of a matrix detector with slit diaphragms arranged in front of the latter …” in paragraph 129).
5 which is dependent on claim 1, Wolleschensky et al. also disclose a scanning mechanism that scans the plurality of line illuminations over the stage in a direction orthogonal to the certain-axis direction (e.g., “… plurality of parallel excitation lines of different wavelength are generated (see FIG. 17) by a dispersive element (PR) (e.g., transmission grating, grating lines in x-direction) and are moved over the specimen by means of the y-galvo­scanner (y) and subsequent optical imaging in such a way that every point in the scan field under consideration is scanned at least once by every line …” in paragraph 128).
	In regard to claim 6 which is dependent on claim 1, Wolleschensky et al. also disclose a processing unit that includes a storage that stores therein spectroscopic data that indicates a correlation between a wavelength of each of the plurality of line illuminations and fluorescence received by the imaging device (e.g., “… calculating an optical section image in the image processor … spatial coordinate is imaged in one direction of the detector. The freely programmable control of selected detector elements (lines) and the combination of detector elements of a column of the detector matrix allows a flexible selection of spectral regions of the fluorescence emission. For this purpose, a plurality of lines of the detector in which different fluorescence signals are imaged corresponding to their wavelength are joined electronically …” in paragraphs 61 and 132).
	In regard to claim 7 which is dependent on claim 6, Wolleschensky et al. also disclose that the processing unit further includes an image formation section that forms a fluorescence image of the pathological specimen on a basis of the spectroscopic data stored in the storage and an interval between the plurality of line illuminations (e.g., “… CCD camera can be used in the transmission beam path of the microscope arrangement (e.g., FIG.1 instead of T-PMT). The excitation radiation transmitted by the specimen can accordingly be detected with ” in paragraph 99).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the processing unit of Wolleschensky et al. further includes an image formation section that forms a fluorescence image of the pathological specimen on a basis of the spectroscopic data stored in the storage and an interval between the plurality of line illuminations, in order to “form one image”.
	In regard to claim 8 which is dependent on claim 7, Wolleschensky et al. also disclose that the image formation section forms, as the fluorescence image, an image in which coordinates detected by the imaging device have been corrected using a value corresponding to the interval between the plurality of line illuminations (e.g., “… CCD camera can be used in the transmission beam path of the microscope arrangement (e.g., FIG.1 instead of T-PMT). The excitation radiation transmitted by the specimen can accordingly be detected with confocal resolution. In addition, confocal DIC imaging is also possible. For this purpose, according to the prior art, the DIC prism is arranged in the objective pupil between TL and objective O. Further, the image obtained in this way by DIC can be superposed with the images that were generated by signals reflected, scattered and/or emitted by the specimen to form one image …” in paragraph 99).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the image formation section of Wolleschensky et al. forms, as the fluorescence image, an image in which coordinates detected by the imaging form one image”.
	In regard to claim 9 which is dependent on claim 6, Wolleschensky et al. also disclose that the processing unit further includes a data calibration section that calibrates spectroscopic data stored in the storage (e.g., “… calculating an optical section image in the image processor … spatial coordinate is imaged in one direction of the detector. The freely programmable control of selected detector elements (lines) and the combination of detector elements of a column of the detector matrix allows a flexible selection of spectral regions of the fluorescence emission. For this purpose, a plurality of lines of the detector in which different fluorescence signals are imaged corresponding to their wavelength are joined electronically …” in paragraphs 61 and 132).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the processing unit of Wolleschensky et al. further includes a data calibration section that calibrates spectroscopic data stored in the storage, in order for each line of the detector to be calibrated in wavelength units.
	In regard to claim 11 which is dependent on claim 4, Wolleschensky et al. also disclose that the imaging device includes a plurality of imaging devices each capable of receiving the fluorescence passing through the observation slit (e.g., “… different spectral components are detected in parallel by means of CCD arrays …” in paragraph 121).
	In regard to claim 12 which is dependent on claim 1, Wolleschensky et al. also disclose a non-fluorescence observation section that includes a light source that illuminates the pathological specimen on the stage, and an imaging section that acquires a non-fluorescence image of the pathological specimen (e.g., “… CCD camera ” in paragraph 99).
	In regard to claim 16, Wolleschensky et al. disclose a fluorescence observation method, comprising:
(a) irradiating a pathological specimen on a stage with a plurality of line illuminations of different wavelengths (e.g., see “SPECIMEN” supported by the “MICROSCOPE” between the “OBJECTIVE” and “CONDENSOR” in Fig. 2 and “… invention is directed to a method and an arrangement in microscopy, particularly fluorescence laser scanning microscopy, for examination of predominantly biological specimens, preparations and associated components … determined dyes are used for specific labeling of cell parts …” in paragraphs 3 and 5), the plurality of line illuminations being a plurality of line illuminations situated on different axes and parallel to a certain-axis direction (e.g., “… plurality of parallel excitation lines of different wavelength are generated (see FIG. 17) …” in paragraph 128); and
(b) separately receiving pieces of fluorescence respectively excited with the plurality of line illuminations (e.g., “… fluorescence signals which have been generated by the different excitation lines arrive on different positions L1-L3 in z-direction of a matrix detector with slit diaphragms arranged in front of the latter in x-direction, wherein the axis at right angles to the illumination line corresponds to the corresponding wavelength of the fluorescence. The axis along the illumination line on the matrix detector corresponds to the spatial coordinate … another ” in paragraphs 129 and 132), wherein separated first and second pieces of fluorescence are simultaneously received by respective sensor arrays (e.g., “… FIG. 12 shows the combination of a multispectral line scanner (spectral splitting is carried out in the y-plane, that is, into the drawing plane) with structured illumination via the structure ST … different spectral components are detected in parallel by means of CCD arrays …” in paragraph 121).
The method of Wolleschensky et al. lacks an explicit description that the “CCD arrays” are first and second imaging devices.  However, sensor arrays for microscopy are well known in the art (e.g., see “… sensor arrays can be linear or two dimensional and receive image data along a single optical axis. Simultaneous sensor acquisition and parallel data processing reduce the image acquisition time by a factor of n, where n represents the number of sensors employed …” in paragraph 10 of Crandall).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional sensor arrays (e.g., “Simultaneous sensor acquisition and parallel data processing reduce the image acquisition time by a factor of n, where n represents the number of sensors employed”) for the sensor arrays of Wolleschensky et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the e.g., including first and second imaging devices, in order to “reduce the image acquisition time”) as the sensor arrays of Wolleschensky et al.
	In regard to claim 17 which is dependent on claim 16, Wolleschensky et al. also disclose scanning the plurality of line illuminations over the stage in a direction orthogonal to the certain-axis direction (e.g., “… plurality of parallel excitation lines of different wavelength are generated (see FIG. 17) by a dispersive element (PR) (e.g., transmission grating, grating lines in x-direction) and are moved over the specimen by means of the y-galvo­scanner (y) and subsequent optical imaging in such a way that every point in the scan field under consideration is scanned at least once by every line …” in paragraph 128).
	In regard to claim 18 which is dependent on claim 16, Wolleschensky et al. also disclose that a plurality of line illuminations each having different wavelengths in combination is used as the plurality of line illuminations (e.g., “… plurality of parallel excitation lines of different wavelength are generated (see FIG. 17) …” in paragraph 128).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolleschensky et al. in view of Crandall as applied to claim(s) 7 above, and further in view of Faris et al. (US 2019/0204577).
	In regard to claim 10 which is dependent on claim 7, the apparatus of Wolleschensky et al. lacks an explicit description that the storage stores therein standard spectra in advance, the standard spectra being a standard spectrum of autofluorescence related to the pathological specimen and a standard spectrum of only a dye that stains the pathological specimen, and the image formation section outputs a component distribution of the spectroscopic data on a basis of the standard spectrum of e.g., see “… given a set of known emission spectra for the fluorophores in the sample, spectral decomposition is able to transform hyperspectral data into quantification of fluorophores. In order to compensate for autofluorescence, the autofluorescence spectra for each source of autofluorescence can be measured, and these spectra can be added as additional "fluorophores" to the spectral decomposition process …” in paragraph 262 of Faris et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store standard spectra in the storage of Wolleschensky et al. in advance so that the standard spectra (e.g., comprising a standard autofluorescence spectrum related to the pathological specimen and a standard spectrum of only a dye that stains the pathological specimen) can be used by the image formation section in a “spectral decomposition process” in order to output a component distribution of the spectroscopic data on a basis of the standard autofluorescence spectrum and the standard spectrum of only the dye.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolleschensky et al. in view of Crandall as applied to claim(s) 1 above, and further in view of Storz et al. (US 2004/0209300).
	In regard to claim 13 which is dependent on claim 1, Wolleschensky et al. also disclose a display section (e.g., “… object of the method for increasing spatial detection resolution, preferably in a method displaying images in real time, is a line-shaped excitation and detection of the excitation radiation and/or excited fluorescence reflected, scattered and/or transmitted by a specimen …” in paragraph 59).  The apparatus of Wolleschensky et al. lacks an explicit description that the display section displays fluorescence spectra separately for each of the plurality e.g., see “… portion of user interface 40 depicted in FIG. 3, and a plurality of setting possibilities are made available to the user. In the embodiment described, a first laser 45 and a second laser 47 are provided, both schematically depicted as a box … Provided in each box, for each of the available wavelengths, is a slide controller 50 with which the percentage of the respective wavelength contained in the laser output can be adjusted. Also provided in each box is an indicator 46, 48 which reports the operating state of the respective laser and/or with which the laser can be switched on or off. Depicted alongside the box for second laser 47 is a data structure 52 showing how data are stored in the memory of computer system 23. Additionally depicted schematically on the display are sample 15 and a light beam 55 coming from lasers 45, 47, a light beam 56 transmitted by sample 15, and a light beam 57 emanating from sample 15 in the direction of the light beam 55. The light beams are correspondingly directed by a schematically depicted beam deflection device 58. In FIG. 3 the light beam 57 coming from sample 15 points toward a representation of a spectrum 60. The lines emitted by first and second laser 45, 47 are plotted in spectrum 60. Also depicted in spectrum 60 are the intensity and the spectral position of light 57 reflected from sample 15. In the exemplary embodiment depicted here, a first intensity curve 62, a second intensity curve 64, and a third intensity curve 66 are depicted in spectrum 60. Provided below spectrum 60 is a scale 68 that serves as an orientation aid for selection sliders 41green, 41red, 41blue, or 41gray arranged therebelow. Selection sliders 41green, 41red, 41blue, or 41gray are moved on user interface 40 with the mouse or a similar means. A first detector 74, a second detector 75, a third detector 76, and a fourth detector 77 are depicted, again schematically as boxes, below selection sliders 41green, 41red, 41blue, or 41gray. An indicator for dye selection is provided in each box. Indicator 78 is configured as a drop-down indicator, so that the user can easily select a different fluorescent dye present in sample 15. Further associated with each box is a color description 79 which indicates how the signals of the respective detector are being used ” in paragraph 31 of Storz et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the display section of Wolleschensky et al. to display fluorescence spectra separately for each of the plurality of line illuminations, the fluorescence spectra being respectively excited with the plurality of line illuminations so as to assist the user to set desired operating parameters.
	In regard to claim 14 which is dependent on claim 13, the apparatus of Wolleschensky et al. lacks an explicit description that the display section includes an operation region in which a wavelength and output of each of the plurality of line illuminations are allowed to be set.  However, microscope user interfaces are well known in the art (e.g., see “… portion of user interface 40 depicted in FIG. 3, and a plurality of setting possibilities are made available to the user. In the embodiment described, a first laser 45 and a second laser 47 are provided, both schematically depicted as a box … Provided in each box, for each of the available wavelengths, is a slide controller 50 with which the percentage of the respective wavelength contained in the laser output can be adjusted. Also provided in each box is an indicator 46, 48 which reports the operating state of the respective laser and/or with which the laser can be switched on or off. Depicted alongside the box for second laser 47 is a data structure 52 showing how data are stored in the memory of computer system 23. Additionally depicted schematically on the display are sample 15 and a light beam 55 coming from lasers 45, 47, a light beam 56 transmitted by sample 15, and a light beam 57 emanating from sample 15 in the direction of the light beam 55. The light beams are correspondingly directed by a schematically depicted beam deflection device 58. In FIG. 3 the light beam 57 coming from green, 41red, 41blue, or 41gray arranged therebelow. Selection sliders 41green, 41red, 41blue, or 41gray are moved on user interface 40 with the mouse or a similar means. A first detector 74, a second detector 75, a third detector 76, and a fourth detector 77 are depicted, again schematically as boxes, below selection sliders 41green, 41red, 41blue, or 41gray. An indicator for dye selection is provided in each box. Indicator 78 is configured as a drop-down indicator, so that the user can easily select a different fluorescent dye present in sample 15. Further associated with each box is a color description 79 which indicates how the signals of the respective detector are being used for image generation on the display. The operating state of each detector is indicated in each box by way of an activatable click box 80. A fifth detector, which likewise comprises indicator 78 for the dye detected by detector, box 79 for the color description, and the activatable click box 80, is associated with the light transmitted by sample 15 …” in paragraph 31 of Storz et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure an operation region of the display section of Wolleschensky et al., in order set a wavelength and output of each of the plurality of line illuminations.
	In regard to claim 15 which is dependent on claim 13, the apparatus of Wolleschensky et al. lacks an explicit description that the display section includes a display region used to display a detection wavelength range for the fluorescence spectrum.  However, microscope user interfaces are well known in the art (e.g., see “… portion of user interface 40 depicted in FIG. 3, and a plurality of setting possibilities are made available green, 41red, 41blue, or 41gray arranged therebelow. Selection sliders 41green, 41red, 41blue, or 41gray are moved on user interface 40 with the mouse or a similar means. A first detector 74, a second detector 75, a third detector 76, and a fourth detector 77 are depicted, again schematically as boxes, below selection sliders 41green, 41red, 41blue, or 41gray. An indicator for dye selection is provided in each box. Indicator 78 is configured as a drop-down indicator, so that the user can easily select a different fluorescent dye present in sample 15. Further associated with each box is a color description 79 which indicates how the signals of the respective detector are being used for image generation on the display. The operating state of each detector is indicated in each box by way of an activatable click box 80. A fifth detector, which likewise comprises indicator 78 for the dye detected by detector, box 79 for the color description, and the activatable click box 80, is associated with the light ” in paragraph 31 of Storz et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a display region of the display section of Wolleschensky et al. to display a detection wavelength range for the fluorescence spectrum, in order select a detection wavelength range.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884